Citation Nr: 1738652	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran provided testimony during a videoconference hearing before the undersigned in June 2017.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred the currently diagnosed obstructive sleep apnea during or as a result of military service, to include exposure to various chemicals in his position in liquid fuel maintenance with the United States Air Force.  This service as well as a list of certain exposures are confirmed and included in his service treatment and personnel records.  

The Board also notes that the Veteran is service connected for chronic allergic sinusitis with chronic congestion.  There is a possibility that this disability may be proximately related to obstructive sleep apnea.  

The Veteran has not been provided a VA examination to address the contentions.  Based on the foregoing, the Board finds that a VA examination and opinion should be obtained.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  

The Board notes that there is some evidence that the Veteran underwent a septoplasty at some point; however, records related to the procedure are not of record.  In addition, an August 2012 treatment record from the Rocky Mt. Sleep Disorder Clinic, which notes the diagnosis and treatment of severe sleep apnea, references treatment in 2008 and 2011 that is not of record.  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2016).  38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of private treatment).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including with the Rocky Mt. Sleep Disorder Clinic and related to the septoplasty.  Obtain all identified VA treatment records and all identified/authorized private records.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether current sleep-related disability, to include obstructive sleep apnea/hypopnea syndrome and/or hypoxemia is related to service.  

The claims file should be provided to and reviewed by the examiner.  All necessary testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current sleep-related disability, to include obstructive sleep apnea/hypopnea syndrome and/or hypoxemia, had onset in service or is otherwise related to a disease or injury in service, including the confirmed in-service chemical exposures detailed in his service treatment records.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's sleep-related disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected allergic rhinitis with chronic congestion.  If the examiner states the sleep disability is aggravated by service-connected rhinitis, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the rhinitis beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms, to include his reports during the Board hearing regarding the onset of certain symptoms during service.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




